United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     February 1, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                            No. 04-61000
                          Summary Calendar



ROBERT C. WOODFORD,

                                        Plaintiff-Appellant,

versus

GORDON R. ENGLAND, In his official capacity as
Secretary of the Navy,

                                        Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                          (1:02-CV-808)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Robert C. Woodford appeals the district

court’s grant of summary judgment for the defendant, Gordon R.

England, Secretary of the Navy (Secretary), in Woodford’s suit

asserting claims under Title VII of the Civil Rights Act, the Age

Discrimination in Employment Act, and the Rehabilitation Act.             On

appeal, Woodford challenges only the district court’s grant of

summary   judgment    regarding   his     Disability   Act     claim      of

discrimination on grounds of his alleged physical disability.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Woodford insists that there is at least a question as to whether he

suffers a disability from hearing loss.          He further asserts that

there is also a question as to the extent that his hearing loss is

mitigated by wearing hearing aids, adding that undisputed evidence

showed that he was qualified for his job.           Finally, he contends

that he has established that the true reason for his termination

was discrimination based on his hearing loss.

     We review the record de novo.         See Duckett v. City of Cedar

Park,   Tex.,   950 F.2d 272,   276   (5th   Cir.   1992).   For   his

Rehabilitation Act claim, like a claim under the Americans with

Disabilities Act, Woodford is required to establish a prima facie

case by showing that he was (1) disabled, (2) qualified for the job

at issue, (3) subjected to an adverse employment action because of

his disability, and (4) replaced by an employee who was not

disabled.   See McInnis v. Alamo Cmty. Coll. Dist., 207 F.3d 276,

279-80 (5th Cir. 2000); Hainze v. Richards, 207 F.3d 795, 799 (5th

Cir. 2000); 42 U.S.C. § 12133.      To be disabled, Woodford must have

a physical impairment that substantially limits his ability to

perform at least one major life activity, such as hearing.             See

Waldrip v. General Elec. Co., 325 F.3d 652, 654 (5th Cir. 2003); 29

C.F.R. § 1630.2(i).

     It is not disputed that Woodford has suffered hearing loss.

The question is whether Woodford’s hearing is substantially limited

or significantly restricted. 29 C.F.R. § 1630.2(j)(1). As Woodford

averred in his affidavit that even when using his hearing aid he

                                     2
has difficulty hearing, his affidavit creates a genuine issue of

material fact regarding whether he may in fact be disabled.                 See

Sutton v. United Air Lines, Inc., 527 U.S. 471, 482-83 (1999); Ivy

v. Jones, 192 F.3d 514, 516 (5th Cir. 1999).

     That alone is not enough, however.            Woodford also must show

that he was subjected to an adverse employment action solely

because of his disability.    See Soledad v. U.S. Dept. of Treasury,

304 F.3d 500, 505 (5th Cir. 2002).       The only evidence that Woodford

offered regarding the motivation for his firing was Elizabeth A.

Strickland’s affidavit which, he contends, shows that he was

terminated because of his hearing loss.            Ms. Strickland did not,

however, aver that Woodford’s hearing difficulty had anything to do

with his termination; rather her affidavit suggests a belief that

Woodford’s termination was in retaliation for filing a claim

related to his hearing loss.

     Woodford   has   presented   no    evidence    to   show   that   he   was

adversely treated “solely because of” his disability.                  See id.

Consequently, even if we assume arguendo that Woodford was disabled

within the meaning of the Rehabilitation Act, summary judgment for

the Secretary was still proper.          See Bickford v. International

Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).            The district

court’s judgment is

AFFIRMED.




                                    3
4